department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division u i l xxxxxxxxxxxxxxx xxxxxxxxxxxxxxx xxxxxxxxxxxxxxx attn xxxxxxxxxxxxxx legend college a convention b convention c association s commission h church a state b board d plan x committee f religion z dear xxxxxxxxxx may seit ep rast xxxxxxxkxxxxxxxxxxxxxxx xxxxxxxxxxxxxxxxxxxxxxxx xxxxxxxxxxxxxxxxxxxxxxxx xxxxxxxxxxxxxxxxxxxxxxxxx xxxxxxxxxxxxxxxxxxxxxxxxx xxxxxxxxxxxxxxxkxxaxxxxxxxx xxxxxxxxxxxxxxxxxxxxxxxxx xxxxxxxxxxxxxxxxaxxxxxxxxx xxxxxxxxxxxxxxxxxxxxxxxxk xxxxxxxkxxxxkxxxxxkxkxkxkxkxkxkx xxxxxxxakxxxxkxxxxkxxkxxkxxxxkx this letter is in response to your request dated xxxxxxxxx as supplemented by correspondence dated xxxxxxxxxxxxxxx xxxxxxxxxxxx xxxxxxxxxxxxxxxx xxxxxxxaxaxxaak xxxxxxxxxaxxxxk xxxxxxaxaxxxaxaxxxxk xxxxxxxxxxxxxxxkx xxxxxxxxxxx xxxxxxxxxxxxxxx ang xxxxxxxxxxxx submitted on your behalf by your authorized representative regarding the church_plan status of plan x within the meaning of sec_414 of the internal_revenue_code code the following facts and representations have been submitted on your behalf college a is a non-profit corporation located in state b college a is a private four year co-educational comprehensive university of liberal arts and sciences and professional studies and was founded in college a has been affiliated with convention b since and is a member of association s college a received a ruling dated date from the internal_revenue_service irs that it is exempt from federal income taxes under sec_501 of the code prior to october college a was governed by a board_of trustees all of whom were chosen by convention b except that between and nine out of thirty-six trustees then constituting the board could be chosen by convention c on date new amended and restated articles of incorporation were adopted current articles under the current articles the board consists of twenty-four trustees consisting of three classes of eight trustees all trustees are required to be members of religion z all trustees are elected by convention b however the trustees elected by convention b must be jointly approved by the nominating committee of convention b and by board d or a committee acting on behalf of board d the current articles state that college a’s purpose is to operate a college and conduct related enterprises with the christian-oriented aims and ideals of religion z as expressed generally in the religion z faith and message of similarly college a’s mission statement declares college a’s religion z affiliation to be one of its chief assets and a harmonious relationship with convention b to be of great importance college a employs a person at the vice president level specifically to attend to relationships with convention b and its member churches the mission statement reflects college a’s conviction that serving society is part of church a’s mission including service through worship evangelizing ministry missions fellowship and discipleship as part of this mission college a promotes the spiritual social emotional and physical development of its students and encourages them to utilize their skills talents and abilities as they pursue meaningful careers life-long learning and service to god and others students are required to attend chapel services on one weekday each week the chapel service is a religion z service college a’s faculty handbook provides that in filling vacancies consideration is given to members of evangelical christian denominations with the understanding that first preference will be given in each case to active members of religion z churches provided that academic and professional standards are met college a is a member of association s and its affiliation is listed in all publications concerning college a college a emphasizes liberal arts and pre-professional programs especially those undergraduate graduate and professional programs that offer opportunities for service six credit hours of introduction to the old and new testaments of the bible are required of each student college a offers degree programs allowing students to obtain a bachelors degree with either a major in christian studies or a minor in bible christian heritage philosophy or christian education students may also enroll in a course offered by the department of christian studies and philosophy as part of a non-degree program of pre-theological studies in addition college a sponsors an institute for christian leadership to provide academic and practical training for pastors evangelists church staff persons and lay leaders convention b directly supports the maintenance of the religion z student union at college a this includes the payment of a salary supplement for the director of the religion z student union college a explicitly inquires into the church affiliation and activities of each prospective student although there is no express policy favoring religion z applicants many of college a’s scholarships are available only to religion z students banners on the campus publicly express religion z affiliation and leadership of college a major college events frequently take place at religion z churches only one non-religion z denomination has a student organization on campus college a’s library is the depository for the book and manuscript collection commission h this includes a history of religion z pastors in state b college a and commission h jointly employ the librarian and clerical staff that catalogs and administers the collection the salary for those persons is indirectly paid_by convention b but college a provides benefits for them including participation in plan x the board_of trustees of college a serves as the governing body for commission h and the head of college a ‘s history department serves in an advisory capacity convention b provides the largest single external source of funding for college a approximately seven percent of its annual budget the convention b contribution to college a is awarded based on the number of religion z students college a submits a report on the operation of college a to the annual meeting of convention b and a copy of the audited financial statements of college a is normally printed in the bulletin distributed to messengers delegates at the convention for their review unless convention b does not exist at that time in that event the assets must be the articles of incorporation provide that upon discontinuance of college a by dissolution and liquidation all of its assets must be transferred to convention b transferred to another qualified educational religious or other similar organization selected by the board college a has approximately employees substantially_all of these are employed in the education endeavors of college a or in supporting roles for those endeavors at any time approximately four to five employees about one percent may be employed at an am-fm radio station operated by college a for student training and experience these employees are treated as employees of college a although some of these employees work on a part-time basis they are eligible to participate in plan x to the extent that they meet the participation requirements any net taxable_income derived from the radio station is reported as unrelated_business_taxable_income to the extent required by sec_511 of the code college a adopted plan x a defined_benefit_plan effective date plan x was restated date to comply with the requirements of the employee_retirement_income_security_act_of_1974 plan x has been amended and restated several times in accordance with the changing requirements of the code plan x’s most recent restatement was in and it received its most recent favorable determination_letter on date plan x is administered by committee f which was established on date and its sole function is to administer plan x committee f consists of seven members board d which is controlled by or associated with convention b appoints committee f members of committee f serve at the pleasure of board d which has the power to appoint and remove members of committee f at will it is represented that no election under code sec_410 has ever been filed for plan x or any other plan sponsored by college a it is further represented that plan x is qualified under sec_401 of the code in accordance with revproc_2011_44 notice to employees with reference to plan x was provided on date this notice explained to participants of plan x the consequences of church_plan status based on the foregoing you request a the meaning of sec_414 of the code for all years since the plan was established and that the inclusion in plan x of a limited number of employees who work in an unrelated_trade_or_business does not adversely affect that ruling ruling that plan x is a church_plan within sec_414 of the code generally defines a church_plan as a plan established and maintained for its employees or their beneficiaries by a church or by a convention or association of churches which is exempt from taxation under sec_501 of the code -- sec_414 was added to the code by sec_1015 of erisa sec_1017 of erisa provided that sec_414 applied as of the date of erisa’s enactment however sec_414 was subsequently amended by sec_407 of the multiemployer pension_plan amendments act of pub law to provide that sec_414 was effective as of date sec_414 of the code provides in part that the term church_plan does not include a pian that is established and maintained primarily for the benefit of employees or their beneficiaries of such church_or_convention_or_association_of_churches who are employed in connection with one or more unrelated trades_or_businesses within the meaning of sec_513 of the code or if less than substantially_all of the individuals included in the plan are individuals described in sec_414 of the code or sec_414 of the code or their beneficiaries sec_414 of the code provides that a plan established and maintained for its employees or their beneficiaries by a church or by a convention or association of churches includes a plan maintained by an organization whether a civil law corporation or otherwise the principal purpose or function of which is the administration or funding of a plan or program for the provision of retirement benefits or welfare benefits or both for the employees of a church or a convention or association of churches if such organization is controlled by or associated with a church or a convention or association of churches sec_414 of the code defines employee of a church or a convention or association of churches to include a duly ordained commissioned or licensed minister of a church in the exercise of his or her ministry regardless of the source of his or her compensation and an employee of an organization whether a civil law corporation or otherwise which is exempt from tax under sec_501 of the code and which is controlled by or associated with a church or a convention or association of churches sec_414 of the code provides that a church or a convention or association of churches which is exempt from tax under sec_501 of the code shall be deemed the employer of any individual included as an employee under subparagraph b sec_414 of the code provides that an organization whether a civil law corporation or otherwise is associated with a church or a convention or association of churches if the organization shares common religious bonds and convictions with that church_or_convention_or_association_of_churches interested persons receive a notice in connection with a letter_ruling request revproc_2011_44 2011_39_irb_446 supplements the procedures for requesting a letter_ruling under sec_414 of the code relating to church plans the revenue_procedure requires that plan participants and other under sec_414 of the code for a qualified_plan requires that a copy of the notice be submitted to the irs as part of the ruling_request and provides procedures for the irs to receive and consider comments relating to the ruling_request from interested persons in order for an organization that is not itself a church or a convention or association of churches to have a qualified church_plan it must establish that its employees are employees or deemed employees of a church_or_convention_or_association_of_churches under sec_414 of the code by virtue of the organization's control by or affiliation with a church_or_convention_or_association_of_churches employees of any organization maintaining a plan are considered to be church employees if the organization is exempt from tax under sec_501 of the code is controlled by or associated with a church_or_convention_or_association_of_churches in addition in order to be a church_plan the administration or funding or both of the plan must be by an organization described in sec_414 of the code to be described in sec_414 of the code an organization must have as its principal purpose the administration or funding of the plan and must also be controlled by or associated with a church_or_convention_or_association_of_churches in this case college a is an organization described in sec_501 of the code which is exempt from tax under sec_501 of the code college a is controlled by convention b a convention with church a college a was established and is governed by convention b college a promotes the religion z faith receives significant financial and non-financial assistance from convention b and a preference is shown for religion z faith in hiring faculty members college a is a member of association s and its affiliation is listed in all publications concerning college a college a is associated with convention b by sharing common religious bonds and convictions college a’s articles of incorporation specifically state that the promotion of religion z faith and ideals is the reason for college a’s existence church a’s faith and message statement of is cited as the standard to be followed college a’s mission statement declares that college a’s affiliation with church a is one of its chief assets and declares such harmonious relationship with church a members in state b through financial support and prayers and by entrusting their children to college a college a employs a person to promote relationships with convention b and its member churches the mission statement reflects college a’s conviction that serving society is part of church a’s mission including service through worship evangelizing ministry missions fellowship and discipleship as part of this mission college a promotes the spiritual social emotional and physical development of its students and encourages them to utilize their skills talents and abilities as they pursue meaningful careers life long learning and service to god and others students are required to attend chapel services on one weekday each week college a emphasizes liberal arts and pre-professional programs especially those undergraduate graduate and professional programs that offer opportunities for service six credit hours of introduction to the old and new testaments of the bible are required of each student college a offers degree programs allowing students to obtain a bachelors degree with either a major in christian studies or a minor in bible and christian heritage philosophy or christian education in addition college a sponsors an institute for christian leadership to provide academic and practical training for pastors evangelists church staff persons and lay leaders convention b directly supports the maintenance of the student union at college a by supplementing the salary for the director of the student union college a explicitly inquires into the church affiliation and activities of each prospective student many of college a’s scholarships are available only to religion z students banners on the campus publicly express church a’s affiliation and leadership of college a major college events frequently take place at religion z churches in view of the stated purpose of college a its organization and structure its actual activities and interrelationship with its member churches its common religious bonds and convictions it shares with convention b and church a we conclude that college a is associated with a church or a convention or association of churches within the meaning of sec_414 of the code and the employees of college a meet the definition of employee in sec_414 of the code and are deemed to be employees of a church or a convention or association of churches by virtue of being employees of an organization which is exempt from tax under sec_501 of the code and which is controlled by or associated with a church or a convention or association of churches in addition it is represented that plan x is administered by committee f which is controlled by board d which has the power to appoint and remove members of committee f board d is associated with church a through convention b committee f’s primary purpose and function is the administration of plan x because board d and convention b are associated with church a within the meaning of sec_414 of the code committee f is therefore considered to be associated with a church_or_convention_or_association_of_churches with the meaning of sec_414 of the code through its relationship with board d and convention b accordingly the administration of plan x satisfies the requirements regarding church_plan administration under sec_414 of the code and we find that plan x is maintained by an organization that is associated with a church or convention or association of churches and the principal purpose or function of which is the administration of a church_or_convention_or_association_of_churches based on the foregoing facts and representations we conclude that plan x is and has been a church_plan within the meaning of sec_414 of the code since date in addition we conclude that plan x has not been maintained primarily for the benefit of employees who are employed in connection with one or more unrelated trades or business as defined in sec_513 of the code this letter expresses no opinion as to whether plan x satisfies the requirements for qualification under code sec_401 the determination as to whether a plan is qualified under sec_401 is within the jurisdiction of the manager employee_plans determinations program cincinnati ohio this ruling is directed only to the taxpayer who requested it sec_61 k of the code provides that it may not be used or cited by others as precedent a copy of this letter is being sent to your authorized representative pursuant to a power_of_attorney on file in this office if you have any questions regarding this letter please contact xxxxxxxxxxxxxxx se t ep ra t3 at xxxxxxxxxxxxxxxxx sincerely yours laura b warshawsky manager employee_plans technical group enclosures deleted copy of letter_ruling notice cc
